DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 12 and 17 are objected to because of the following informalities:  
With regard to claim 1: Line 4, it appears the limitation “the wall surface” should be --the wall--for consistency of the claim language.
With regard to claim 12: Line 3, it appears the limitation “at least one barb” should be --the at least one barb--.  Note that the limitation “the at least one barb” has been previously defined in claim 1.
With regard to claim 17: Line 14, it appears “with acoustic panel” should be --with the acoustic panel--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-9, 12-13 and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bordener (US 9,181,711 B2).
With regard to claim 1: Bordener discloses a sound absorbing system (figs. 5; col. 1 lines 48-57) comprising: 
a wall (4); 

a fixing plate (A) which is affixed to and lies along the wall (4); 
a spacer element (B) connected to and projecting from the fixing plate (A) so as to extend away from the wall (8); 
a support element (C) connected to the spacer element (B); 
a panel bracket (10) comprising: 
a hook element (D) arranged to hang on the support element (C) of the wall bracket (8); and 
at least one barb (70 and 72, mounting fasteners) connected to the hook element (D) and extending away from the wall (8); 
an acoustic panel (6) affixed to the panel bracket (10) by means of the at least one barb (70 and 72, mounting fasteners) penetrating the panel (6); 
such that the acoustic panel (6) is positioned spaced away from the wall (8) at a distance X from the wall (8) and generally parallel to the wall (8) (figs. 5; col. 1 lines 48-57).  

    PNG
    media_image1.png
    924
    591
    media_image1.png
    Greyscale

Fig. 5: Del Tufo (US 2,395,726)
With regard to claim 2: Bordener discloses at least two panels (6) are attached to the wall (8), each panel (6) being affixed by means of one wall bracket (8) and one panel bracket (10) (fig. 7; col. 6, lines 14-21).  
With regard to claim 4: Bordener discloses that the wall bracket (8) is a unitary component (fig. 5).  
With regard to claim 5: Bordener discloses that the panel bracket (10) is a unitary component (fig. 5).  
With regard to claim 6:  Bordener discloses that the spacer element (B) is in the form of a plate which is substantially coextensive with the fixing plate (A) (fig. 5).  
With regard to claim 7: Bordener discloses that the spacer element (B) extends from the fixing plate (A) in a direction such that it is substantially perpendicular to the wall (8).  
With regard to claim 8: Bordener discloses that the support element (C) is a plate which extends upwardly from the edge of the spacer element (B) that is distal from the wall (8), and which is substantially coextensive in length with the spacer element (B) (fig. 1).  
With regard to claim 9: Bordener discloses that the support element (C) is a plate folded to provide a ridge which constitutes the uppermost point of the support element (C), on which the hook element (D) of the panel bracket (10) rests (fig. 5).  
With regard to claim 12:  Bordener discloses that the hook element (D) is configured so that when installed it will provide a barb plate (M) whose plane is substantially vertical and from which extends the at least one barb (70 and 72, mounting fasteners).  
With regard to claim 13:  Bordener discloses that substantially the full length of each barb (70 and 72, mounting fasteners) is within the panel (6) material and the barb plate (M) lies along  and is generally contiguous with the surface of the panel (6) and is generally contiguous with it (fig. 5).  
With regard to claim 16: Bordener discloses that the wall bracket (8) is generally elongate and is positioned on the wall (8) so as to be substantially horizontal (fig. 1).  
With regard to claim 17: Bordener discloses a method of mounting an acoustic panel (6) on a wall (8) (figs. 5; col. 1 lines 48-57), the method comprising: 
providing a wall bracket (8) comprising a fixing plate (A) which has at least two apertures (receiving fasteners 38 and 40) (fig. 5); 

 a support element (C) connected to the spacer element (B);   
affixing the wall bracket (8) to the wall (8) by means of fasteners (38 and 40) which pass through the apertures, such that the fixing plate (A) lies along the wall (8) surface and the spacer element (B) extends in a direction away from the wall (8); providing an acoustic panel (6); 
providing a panel bracket (10) comprising a hook element (D) and at least one barb (70 and 72, mounting fasteners) connected to the hook element (D); 
affixing the acoustic panel (6) to the panel bracket (10) by penetration of the at least one barb (70 and 72, mounting fasteners) into the material of the acoustic panel (6); hanging the panel bracket (10) with the acoustic panel (6) affixed thereto on the support element (C) of the wall bracket (8) by means of hanging the hook element (D) on the support element (C) (figs. 5; col. 1 lines 48-57).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bordener (US 9,181,711 B2).
With regard to claim 10: Bordener discloses that the hook element (D) is in the form of a single folded hook plate that has a length shorter than the length of the support element (C) (fig. 1), but does not disclose the length is by an amount in the range 10 to 40 mm shorter.
.

Response to Arguments
Applicant's arguments filed 11/24/21 have been fully considered but they are not persuasive. 
Regarding claim 1, Applicant argues that the fasteners/screws in Bordener are separate entities from the panel bracket.  Applicant submits that the panel of Bordener is not affixed to the panel bracket by means of at least one barb.  Further, Applicant argues that it would not have been obvious to integrate at barb as part of the panel bracket of Bordener as it would result in different provide between the panel clip and wall bracket.
Examiner respectfully disagrees, it is submitted that there appears to be no language in the independent claims that precludes the fastener/screws from reading upon the claimed barbs.  As articulated in the rejected the fasteners/screws are considered part of the panel bracket and are considered functionally equivalent to the claimed barbs.  Examiner suggests further defining how the barbs are formed in relation to panel bracket.
The objection of claim 14 has been withdrawn in view of the amendment filed 11/24/21.
The rejection of claims 2-3, 8-11, 13-15, 17 and 20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of the amendment filed 11/24/21.

Allowable Subject Matter
Claim 21 is allowed.

s 3, 11 and 14-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 3, 11 and 14-15: The combination of all the elements of the claimed sound absorbing system including all of the limitations of the base claim and any intervening claims is not adequately taught or suggested in the cited prior art of record.
Regarding claim 21: In addition to the arguments submitted 11/24/21, the combination of all the elements of the claimed bracket, in particular the claimed dimensions and proportions is not adequately taught or suggested in the cited prior art of record.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE T FONSECA whose telephone number is (571)272-7195. The examiner can normally be reached 7:00am - 3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSIE T FONSECA/Primary Examiner, Art Unit 3633